Citation Nr: 1757439	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1959 to July 1979.  The Veteran served in Vietnam from August 1966 to September 1967. 
His awards and decorations included the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Army Commendation Medal, and Good Conduct Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision reopened and denied the claim for entitlement to service connection for sleep apnea.  Jurisdiction of the claim was subsequently transferred to the RO in Waco, Texas.  This claim was previously remanded in June 2017 for further development.
 
The Veteran requested a Travel Board hearing in his May 2014 substantive appeal, but withdrew his hearing request in an October 2015 letter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's obstructive sleep apnea did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, including as secondary to PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for obstructive sleep apnea (OSA), to include as secondary to his service-connected PTSD. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, the Board notes that the Veteran's service treatment records are silent as to any complaints or diagnoses of sleep apnea.  In reports of medical history dated June 1971, June 1962, May 1965, and April 1979, the Veteran repeatedly denied any frequent trouble sleeping.  

Post-service, a June 2000 sleep study found severe obstructive sleep apnea syndrome.  The Board notes that the medical evidence includes well-documented treatment records for the Veteran's sleep apnea.

A May 2011 VA examination revealed that the Veteran's sleep apnea was less likely as not secondary to his PTSD, as sleep apnea was an anatomical condition and not secondary to PTSD.  The Veteran reported feeling better since using his C-PAP machine, with less pronounced symptoms and improved fatigue level.  He also reported nighttime waking episodes relative to nightmares. 

According to a private medical opinion dated June 2014, F.M., M.D. treated the Veteran for approximately 15 years.  F.M., M.D. noted that the Veteran had been diagnosed with obstructive sleep apnea of moderate severity about 12 years prior, and stated he "[felt] strongly" that the Veteran developed obstructive sleep apnea during active duty.  Though he acknowledged that the Veteran's medical records do not support such a diagnosis during active duty, the physician's rationale cited the Veteran's wife and friends' accounts of the Veteran's apnea and daytime somnolence prior to his retirement.  F.M., M.D. further reasoned that the Veteran "had gained only 15 [pounds] at the time his diagnosis was made as compared with the time of his time of retirement."  In a September 2015 opinion, F.M., M.D. reiterated the findings of his June 2014 opinion and then concluded that it was at least as likely as not that the Veteran developed obstructive sleep apnea while he was an active duty soldier.

In a September 2017 VA DBQ medical opinion, the examiner reviewed the Veteran's medical records and VBMS/Virtual VA, and concluded that the Veteran's OSA was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner also concluded that the sleep apnea was less likely than not incurred in or caused by active military service, or permanently aggravated beyond its natural progression by PTSD.  Instead, the examiner opined that it was at least likely as not (50 percent or greater probability) that the Veteran's OSA was caused or aggravated beyond its natural progression by his post-service weight gain/obesity, age and gender.  The examiner reasoned that there is no pathophysiologic relationship between active military service or PTSD and OSA, as OSA is not a diagnosis based on nonspecific signs or symptoms, but a diagnosis based on objective PSG.  The examiner also noted that no in-service diagnosis of OSA was found and that the Veteran had marked "No" to "frequent trouble sleeping" on his April 1979 report of medical history at the time of separation.  On review of current medical literature, the examiner further noted that PTSD is not listed as a risk or aggravation factor for OSA, but age and gender are listed as risk factors and obesity is listed as the major risk factor.  The examiner ultimately concluded that the etiology and aggravation of the Veteran's OSA was his post-service weight gain/obesity and not active military service or PTSD. 

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the September 2017 VA examination, as the examiner reviewed the Veteran's medical records and pertinent medical literature, and provided adequate rationale for the opinion that the Veteran's OSA was less likely than not caused by, or a result of, or aggravated by his service-connected PTSD.  By contrast, there is no indication that the statements in the private medical opinions were based upon a review of the claims file.  Additionally, the opinions by F.M., M.D. do not address the theory of entitlement to service connection for OSA as secondary to PTSD.  There is no evidence of record to establish that the Veteran's OSA was caused or aggravated by his service-connected PTSD.  Instead, the most probative medical evidence of record demonstrates that the Veteran's OSA was likely caused by his post-service weight gain/obesity. 

Although the Veteran claims OSA secondary to service-connected PTSD, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

The September 2015 opinion by F.M., M.D. attributes the Veteran's obstructive sleep apnea to his active duty military service.  Specifically, F.M., M.D. asserts that the Veteran's OSA is at least as likely as not developed while he on active duty, because the Veteran had only gained 15 pounds at the time he was diagnosed with OSA.    

The Veteran's service treatment records are silent as to any complaints or a diagnosis of sleep apnea.  The Board notes the first documentation of medical evidence indicating sleep apnea was over 20 years after separation, in June 2000, when the Veteran underwent a sleep study and was found to have severe obstructive sleep apnea syndrome.  The September 2017 VA examiner opined that there is no causal or aggravation nexus between active military service and the Veteran's OSA, and instead attributed OSA to the Veteran's post-service weight gain.  The Board places high probative weight on the September 2017 VA examination, as the examiner reviewed the Veteran's medical records and pertinent medical literature, and provided adequate rationale for the opinion.  By contrast, there is no indication that the statements in the private medical opinions were based upon a review of the claims file.  Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's OSA is less likely than not related to his period of active service.  

The Board acknowledges statements made by the Veteran's wife indicating that the Veteran had a sleep disorder many years prior to his diagnosis in 2000.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the instant case, the Veteran's wife's statements as to the onset of the Veteran's OSA are simply not corroborated by the medical evidence of record.  The first indication of OSA occurred in June 2000, over 20 years after separation.  The medical evidence does not support a finding that the Veteran's OSA was caused by his active duty service.  The Board finds that the evidence does not support entitlement to service connection on a direct basis, or as secondary to service-connected PTSD.  

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 B.SC. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


